Citation Nr: 1145083	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  10-39 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a skin rash.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty in the U.S. Air Force from August 1969 to August 1973.  He thereafter served in the Arizona Air National Guard until March 2005, including a period of active duty from May 2002 to September 2002.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which, inter alia, denied service connection for a skin rash claimed as secondary to exposure to aircraft oil.  In December 2009, the appellant disagreed with the RO's determination and in September 2010, the RO issued a Statement of the Case addressing the issue.  The appellant perfected an appeal via his submission of a VA Form 9 later that month.  In June 2011, the appellant and his spouse testified at a Board hearing at the RO with respect to the issue of entitlement to service connection for a skin rash.  

Additionally, a review of the record shows that in a May 2010 rating decision, the RO denied the appellant's application to reopen previously denied claims of service connection for bilateral hearing loss and tinnitus.  In September 2010, the appellant submitted a notice of disagreement with the RO's decision.  The record currently before the Board, however, contains no indication that the RO has issued a Statement of the Case addressing these issues.  Thus, a remand for this action is now necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 



FINDINGS OF FACT

It is at least as likely as not that the appellant's current skin condition, diagnosed as eczematous dermatitis, is the result of his in-service exposure to chemicals used in jet fuel and cutting oil.  


CONCLUSION OF LAW

Affording the appellant the benefit of the doubt, eczematous dermatitis was incurred in active service.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  In light of the favorable decision below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error.


Background

Service treatment records corresponding to the appellant's first period of active duty from August 1969 to August 1973 show that at his March 1969 service enlistment medical examination, his skin was normal.  On a report of medical history completed in connection with the examination, the appellant denied having or ever having had skin diseases.  

Service personnel records corresponding to this period of active duty show that the appellant's military occupational speciality was aircraft maintenance specialist.  

In-service treatment records show that in February 1971, the appellant was hospitalized for treatment of an inflamed pilonidal sinus.  He underwent a pilonidal cystectomy.  No other skin abnormalities were identified.  The diagnosis on discharge in March 1971 was pilonidal cyst and sinus.  

At the appellant's July 1973 service separation medical examination, a history of a pilonidal cystectomy was noted.  No other abnormalities of the skin were identified.  

Clinical records corresponding to the appellant's membership in the Arizona Air National Guard show that at periodic examinations in April 1977, November 1978, January 1981, January 1985, December 1988, and January 1993, no pertinent abnormalities of the skin were identified.  A history of pilonidal cystectomies in 1971 and 1980 was noted.  

Private clinical records show that in September 1997, the appellant was referred to a private dermatologist for evaluation of a dermatitis condition of approximately three years' duration.  It was noted that the appellant worked with various hydrocarbons in his job as a crew chief for a jet plane and came into contact with jet fuel on an almost daily basis.  The dermatologist recommended that the appellant eliminate contact with these products for at least the next few weeks until the problem was under control.  He also prescribed Doxepin and topical medication.  On follow-up in October 1997, the appellant's eczematous dermatitis had cleared entirely.  

In November 1997, the private dermatologist performed patch tests after the appellant experienced a flare-up of his eczema.  The patch tests were positive for isothiazolinone and quaternium, chemicals which are present in jet fuel and cutting oil, chemicals which the appellant was noted to use in his capacity as a crew chief for a jet plane.  On follow-up in December 1997 and January 1998, the dermatologist noted that the appellant's contact dermatitis had essentially cleared with avoiding the identified products containing the allergens to which he was sensitive.  In October 1998, the appellant had another flare-up after he came into contact with jet oil and broke out almost immediately.  

During a January 1998 periodic physical examination in connection with his membership in the National Guard, the appellant reported that he had been under the care of a physician for eczema and dry skin.  His skin was found to be normal on clinical evaluation.  

Private clinical records show that in March 2001, the appellant was again seen in connection with a flare-up of his eczema.  The dermatologist observed a rather significant eczema involving the arms, dorsal hands, trunk, and popliteal space.  In January 2002, the appellant again was seen for a generalized eczematous dermatitis.  He reported that he had been doing well until recently, he took medication for an upper respiratory tract problem and developed a severe generalized pruritic eruption compatible with a drug reaction.  

Subsequent records corresponding to the appellant's membership in the Arizona Air National Guard include a November 2002 Occupational Illness/Injury Report containing a diagnosis of skin irritation caused by various factors, including synthetic motor oil, classified as occupational skin disease.  It was noted that the appellant's condition had been initially diagnosed in September 1997.  It was also noted that his military occupational speciality was aircraft mechanic, that he had been exposed for 8 hours daily, and that his exposure had occurred while on duty.  It was noted that he had been exposed to various chemicals in the work area and continued to have skin sensitivity.  

In July 2008, after his retirement from the National Guard, the appellant submitted an original application for VA compensation benefits, seeking service connection for a skin rash.  He indicated that he had developed a skin rash in Vietnam which he believed to be related to his exposure to synthetic engine oil.  He indicated that he had had a periodic skin rash since that time.  

In support of the appellant's claim, the RO obtained VA clinical records dated from October 2007 to January 2009.  In pertinent part, these records document continuing dermatitis/eczema.  

In an April 2009 letter, a nurse practitioner from a private dermatology clinic indicated that she had cared for the appellant since March 1997.  She noted that he had been diagnosed at that time as having atopic dermatitis and eczema and had responded well to treatment, including medication and avoidance of known irritants and allergens.  

In July 2009, the appellant underwent VA medical examination at which he reported that he first noticed a red itchy rash in 1996, while in the Air Force National Guard.  He indicated that in 1997, he sought treatment from an industrial dermatologist who diagnosed him as having eczema.  In reviewing the record, the VA examiner noted that patch testing performed by the private dermatologist had revealed that the appellant was sensitive to paper products and cutting oils.  He was treated with oral prednisone, Kenalog injections, and topical ointments.  After examining the appellant and reviewing his claims folder, the examiner diagnosed the appellant as having eczema.  She concluded that it is at least as likely as not that the appellant's current skin rash was directly related to service.  She explained that the appellant had not had chronic rashes until he was exposed to chemicals in service.  She further noted that the appellant's patch testing had confirmed sensitivity to the type of oils with which he had worked in service.  

In a September 2010 statement, the appellant indicated that his initial exposure to aircraft oils was during his period of active duty from August 1969 to August 1973.  He indicated that he had had intermittent problems with his skin since that time.  After years of self-treating with over the counter medications, he finally sought treatment from a dermatologist in 1997.  As a result, the appellant argued that his skin rash had its origins during active duty.  

At his June 2011 Board hearing, the appellant testified that he developed problems with his skin during his period of active duty.  He indicated that he had had intermittent problems since that time.  When his symptoms became progressively worse, he was seen by a private dermatologist who determined that his condition had been caused by his exposure to jet fuel and synthetic engine oil.  He indicated that he remained under the care of a private dermatologist.  The appellant acknowledged that his skin condition had decreased in severity since he stopped working on jet aircraft, but testified that it had nonetheless remained a chronic problem.  


Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

The term "active military, naval, or air service" includes "active duty, any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty for training during which the individual concerned was disabled from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (2011); see also Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991). 

Active duty for training (ACDUTRA) includes full-time duty with the National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32.  See 38 U.S.C.A. § 101(22)(C) (West 2002); 38 C.F.R. § 3.6(c) (2011).  Inactive duty training (INACDUTRA) includes service with the National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32.  See 38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2011); see also Allen v. Nicholson, 21 Vet. App. 54, 57 (2007) (holding that in order to have basic eligibility for VA benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States under 10 U.S.C.A. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C.A. §§ 316, 502, 503, 504, or 505); Clark v. United States, 322 F.3d 1358, 1366 (Fed.Cir.2003) (holding that "members of the National Guard only serve the federal military when they are formally called into the military service of the United States [and that a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."). 

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990). 


Analysis

The appellant seeks service connection for a skin condition.  He contends that his current skin condition, diagnosed as eczematous dermatitis, is causally related to chemicals contained in jet fuel to which he was exposed while working as an aircraft mechanic during active service as well as during his membership in the National Guard.

As set forth above, the appellant's service personnel records confirm that he worked as an aircraft maintenance specialist, both during his period of active duty as well as during his membership in the Arizona Air National Guard.  The Board finds that the appellant's military occupational speciality is consistent with his reported exposure to jet fuel and cutting oil.  This conclusion is strengthened by the November 2002 Occupational Illness/Injury Report confirming that in the course of his duties as an aircraft mechanic for the National Guard, the appellant had been exposed to jet fuel for 8 hours daily and that his exposure had occurred while on duty.  

The Board further notes that the record contains medical opinions from a private dermatologist as well as a VA medical examiner attributing the appellant's current skin condition, eczematous dermatitis, to his exposure to the chemicals contained in jet fuel.  Although neither medical professional specified the date or dates of the jet fuel exposure which caused the appellant's current skin condition, including whether it was during a period of active duty and/or during service with the National Guard, the Board finds that regardless of the appellant's duty status, service connection may be established.

As set forth above, to warrant service connection based on his National Guard service, the appellant must show (1) that he became disabled from a disease or injury during a period of ACDUTRA (typically basic training or a two week annual training period); or (2) that he became disabled from an injury during a period of INACDUTRA (typically a weekend drill).  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993); VA O.G.C. Prec. 86-90, 56 Fed. Reg. 45,712 (1990).

The Board finds that the appellant's exposure to jet fuel as a member of the National Guard may be considered an "injury" for VA compensation purposes.  In that regard, VA's Office of General Counsel has held that the term "injury" in section 101(24) may be interpreted to include harm not only from a violent encounter but also from exposure to a foreign substance, such as a vaccine.  VA O.G.C. Prec. 4-2002, 69 Fed. Reg. 25176 (2004).  The General Counsel found that the concept of "trauma," which is recognized as the cause of "injury," encompasses a broader definition that includes serious adverse effects on body tissue or systems resulting from introduction of a foreign substance.  Thus, the Board concludes that the appellant's adverse reaction to the chemicals contained in jet fuel may be considered an "injury" as that term is used in 38 U.S.C.A. § 101(24).  Id.  

Again, the record establishes that the appellant was exposed to jet fuel on a frequent basis, both during his period of active duty as well as during his service with the National Guard.  The record further establishes that the appellant's current skin condition is causally related to his exposure to jet fuel.  The Board has considered the fact that the record on appeal contains some indication that in addition to working as an aircraft mechanic during active duty and as a member of the National Guard, he also worked in that capacity as a civilian.  Although neither medical professional who provided an opinion in this case clearly indicated whether the appellant's skin condition was attributable to military jet fuel exposure versus civilian jet fuel exposure, the Board concludes that reasonable doubt must be resolved in favor of the appellant, particularly given his lengthy membership in the National Guard.  Cf. Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the appellant's favor and the symptoms in question attributed to the service-connected disability).  In other words, given the record on appeal, the Board finds that the evidence is in relative equipoise as to whether the appellant's current skin condition is due to in-service exposure to the chemicals contained in jet fuel versus any civilian exposure to such chemicals.  Under these circumstances, the Board finds that service connection for a skin condition is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for eczematous dermatitis is granted.


REMAND

As discussed in the Introduction portion of this decision, in a May 2010 rating decision, the RO determined that new and material evidence had not been received to reopen previously denied claims of service connection for bilateral hearing loss and tinnitus.  In September 2010, the appellant submitted a notice of disagreement with the RO's decision.  The record currently before the Board contains no indication that the RO has issued a Statement of the Case addressing these issues.  Thus, a remand for this action is now necessary.  Manlincon v. West, 12 Vet. App. 238 (1999). 


Accordingly, the case is REMANDED for the following action: 

The RO should issue a Statement of the Case to the appellant and his representative addressing the issues of whether new and material evidence has been received to reopen previously denied claims of service connection for bilateral hearing loss and tinnitus.  The Statement of the Case should include all relevant law and regulations pertaining to the claim.  The appellant must be advised of the time limit in which he may file a substantive appeal, if he so desires.  38 C.F.R. § 20.302(b) (2011). 

These issues should then be returned to the Board for further appellate consideration, only if an appeal is properly perfected. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


